UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4207


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DOUGLAS RAY HOLDEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cr-00207-TMC-1)


Submitted:   September 28, 2015              Decided:     October 5, 2015


Before DUNCAN    and   WYNN,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Research and Writing Specialist, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Carrie Fisher Sherard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Douglas Ray Holden appeals the 120-month sentence imposed

following his guilty plea to brandishing a firearm during and in

relation     to      a    crime     of    violence,        in    violation       of     18   U.S.C.

§ 924(c)(1)(A) (2012).               On appeal, he challenges the procedural

and substantive reasonableness of his sentence.                               We affirm.

      We review a sentence, “whether inside, just outside, or

significantly             outside         the    Guidelines             range[,]        under       a

deferential          abuse-of-discretion             standard.”               Gall     v.    United

States, 552 U.S. 38, 41 (2007).                        We first consider whether the

district court committed significant procedural error, such as

incorrect       calculation          of    the    Guidelines            range,       insufficient

consideration            of   the   18     U.S.C.      § 3553(a)        (2012)        factors,     or

inadequate explanation of the sentence imposed.                                  United States

v. Lymas, 781 F.3d 106, 111-12 (4th Cir. 2015).

      In    announcing         a    sentence,        the    court       “must    place       on   the

record     an       individualized         assessment           based    on     the    particular

facts of the case before it.”                    United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

The explanation must be adequate “to satisfy the appellate court

that the district court has considered the parties’ arguments

and   has       a     reasoned       basis       for       exercising         its      own    legal

decisionmaking authority.”                  United States v. Boulware, 604 F.3d
832, 837 (4th Cir. 2010) (brackets and internal quotation marks

                                                 2
omitted).           “Where       the     defendant           or      prosecutor           presents

nonfrivolous reasons for imposing a different sentence than that

set forth in the advisory Guidelines, a district judge should

address the party’s arguments and explain why he has rejected

those arguments.”           Carter, 564 F.3d at 328 (internal quotation

marks omitted).           The court’s explanation generally must provide

“some indication” that it considered both the § 3553(a) factors

as they relate to the defendant and the parties’ potentially

meritorious       sentencing       arguments.               United      States      v.    Montes-

Pineda, 445 F.3d 375, 380 (4th Cir. 2006).

     Holden analogizes to United States v. Patterson, 557 F.

App’x   558      (7th    Cir.    2014)       (No.     13-1517),         to   argue       that    the

district      court       committed          procedural        error         in     failing       to

recognize     its       discretion      to    consider        his       substance        abuse    in

mitigation.        We find Patterson readily distinguishable, as the

court’s     statements          demonstrate           no    misunderstanding              of     its

authority.        At the outset of the sentencing hearing, the court

specifically        noted        that        it       had    considered             a    forensic

psychological       report       in    preparation           for    sentencing,           and    its

comments during the hearing reveal that it had both heard and

considered       Holden’s       argument       regarding          the    evaluation.             The

court     also    noted      Holden’s         substance        abuse         when       describing

Holden’s      relevant       history          and      characteristics              during       its

explanation of his sentence.

                                                  3
      The specific sentencing claim on which Holden focuses was

but   a    small      part    of    defense       counsel’s    lengthy        sentencing

argument.       The court addressed counsel’s argument and provided a

detailed, individualized explanation for its sentence, grounded

expressly      in    the    relevant   § 3553(a)      factors.         Viewed    on     the

whole, the court’s statements were sufficient to indicate that

the court considered Holden’s argument regarding his substance

abuse when determining his sentence.                        See Montes-Pineda, 445
F.3d at 380.

      Having        found     no    procedural       error,      we     consider        the

substantive         reasonableness      of       Holden’s    sentence        under     “the

totality       of    the     circumstances.”          Gall, 552 U.S.    at     51.

Substantive         reasonableness      considers      whether        “the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                               United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

In evaluating substantive reasonableness, we must consider “the

extent    of    any    variance      from    the    Guidelines    range.”            United

States v. Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir. 2015).

      A sentence is not unreasonable simply because the district

court could have weighed the § 3553(a) factors differently in

selecting a sentence.              United States v. Susi, 674 F.3d 278, 290

(4th Cir. 2012).            Greater variances are subject to more intense

appellate scrutiny, and “[t]he farther the court diverges from

                                             4
the advisory guideline range, the more compelling the reasons

for the divergence must be.”              United States v. Hampton, 441 F.3d
284, 288 (4th Cir. 2006) (internal quotation marks omitted).

However,      “[a]     district      court’s      decision          to    vary     from    the

Guidelines for an outside-the-heartland case is entitled to the

greatest respect.”            Lymas, 781 F.3d at 112 (internal quotation

marks omitted).

       Although the court imposed a significant upward variance,

we conclude the court’s analysis of the § 3553(a) factors and

relevant      sentencing      considerations        sufficiently           justified       the

extent of the variance.               The parties now dispute the type of

case   to     which   Holden’s       offense     should    be       compared,      but     they

compared      his     offense     only      to   domestic           violence       cases     at

sentencing.           The    troubling      facts     of      Holden’s       offense,       as

detailed by the sentencing court, and the sentences to which he

could have been subject for his offenses, support the court’s

conclusion that Holden’s offense fell outside the heartland of

both § 924(c) and domestic violence cases.                               In light of the

“extremely      broad       discretion”      accorded         sentencing          courts    in

weighing the § 3553(a) factors, see United States v. Jeffery,

631 F.3d 669,   679     (4th   Cir.    2011),      we    discern       no    abuse     of

discretion in the sentence imposed by the court.

       Accordingly, we affirm the district court’s judgment.                                We

dispense      with     oral     argument       because        the    facts        and     legal

                                            5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6